Case 1:19-cv-00490-MSM-LDA Document 28 Filed 10/14/20 Page 1 of 2 PageID #: 267




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

 U.S. BANK NATIONAL ASSOCIATION, AS
 TRUSTEE FOR TBW MORTGAGE-BACKED                   CIVIL ACTION NO. 1:19-cv-00490
 TRUST SERIES 2006-2, TBW MORTGAGE-
 BACKED PASS-THROUGH CERTIFICATES,
 SERIES 2006-2,

                Plaintiff,

 v.

 JOSEPH MOREL, PAMELA SOARES f/k/a
 PAMELA MOREL and MORTGAGE
 ELECTRONIC REGISTRATION SYSTEMS
 INC., AS NOMINEE FOR AMERICAN
 BROKERS CONDUIT,

                Defendants.


                                 NOTICE OF APPEARANCE

          Please enter the appearance of Samuel C. Bodurtha as counsel for Plaintiff and

 Counterclaim-Defendant, U.S. Bank, National Association, as Trustee for TBW Mortgage-Backed

 Trust Series 2006-2, TBW Mortgage-Backed Pass-Through Certificates, Series 2006-2.

                                              Respectfully submitted,

                                              U.S. BANK NATIONAL ASSOCIATION, AS
                                              TRUSTEE FOR TBW MORTGAGE-
                                              BACKED TRUST SERIES 2006-2, TBW
                                              MORTGAGE-BACKED PASS-THROUGH
                                              CERTIFICATES, SERIES 2006-2

                                              By: Its Attorneys

                                              /s/ Samuel C. Bodurtha
                                              Samuel C. Bodurtha, Bar No. 7075
                                              HINSHAW & CULBERTSON LLP
                                              56 Exchange Terrace
                                              Providence, RI 02903
                                              401-751-0842
                                              401-751-0072 (facsimile)
 Dated:       October 14, 2020




                                                                              A3093\306798157.v1
Case 1:19-cv-00490-MSM-LDA Document 28 Filed 10/14/20 Page 2 of 2 PageID #: 268




                                  CERTIFICATE OF SERVICE

         I, Samuel C. Bodurtha, hereby certify that this document filed through the ECF system will
 be sent electronically to the registered participants as identified on the Notice of Electronic Filing
 (NEF) and paper copies will be sent to those indicated as non-registered participants on
 October 14, 2020.

                                                   /s/ Samuel C. Bodurtha
                                                   Samuel C. Bodurtha, Bar #7075




                                                   2
                                                                                       A3093\306798157.v1
